Order entered November 10, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00691-CV

 VEREIT REAL ESTATE, L.P., COLE LA DALLAS TX, LLC, COLE LA
DENTON TX, LLC, AND COLE LA DUNCANVILLE TX, LLC, Appellants

                                       V.

                FITNESS INTERNATIONAL, LLC, Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-18444
                                 ORDER

      By letter filed November 9, 2022, court reporter Diane L. Robert informs the

Court that volume 5, an exhibit volume, of the reporter’s record filed September

16, 2022, included “incorrect exhibits.” She notes corrections to volume 5 have

been made, and a corrected volume has been filed.

      In light of the errors and corrections, we STRIKE volume 5 filed September

16. The appeal shall proceed on the corrected volume 5 filed November 9.

                                            /s/     BILL PEDERSEN, III
                                                    JUSTICE